Pee Cueiam.
— This is a proceeding by mandamus in which it is claimed by the relator that, at the election held November 6, 1894, he was elected to the office of prosecuting attorney of Jackson county, as shown by the returns of the judges and clerks of the election, by a majority of three hundred and twenty votes over his competitor, one Bremermann, to whom was issued by the proper authority, but in fraud of relator’s rights, the certificate of election.
Relator avers that, after the returns of the election in Kansas City had been delivered to the recorder of voters of said city, Owsley, the defendant herein, as required by law, the figures in the returns from seven precincts were forged or altered so far as they related to prosecuting attorney so as to change the majority of three hundred and twenty for relator, to a majority of sixty for Bremermann.
Under the law the election returns from the city were deposited with the recorder of voters, and the returns from the precincts outside of the city with the county clerk. The recorder is required, with the assistance of two justices of the peace, to cast up the vote of the city within eight days, and the county clerk, with like assistance, to cast up the vote outside the city and in the county within five days after the election.
*416The county clerk transmitted the abstract of votes for prosecuting attorney to Lesueur, secretary of state, on the twenty-first day of November, 1894, but no commission has yet been issued to Bremermann, who is not a party to this proceeding.
All material allegations in the alternative writ are denied by Owsley and Caldwell in their return thereto.
The prayer of relator is that a peremptory writ of mandamus issue against the defendants commanding and enjoining the defendant, Owsley, to immediately call to his assistance defendants Shannon and Hawthorne, or two other justices of the peace of opposite political parties, and that they proceed to examine and cast up the votes given each candidate for the office of prosecuting attorney and count the returns of all the votes cast in said city at said election for said office according to the true and genuine returns of the judges and clerks of the election, ignoring and excluding from consideration said forged and altered returns, and to certify the result to the defendant, Caldwell, as clerk of the county court as aforesaid, and that said clerk certify the same to the secretary of state as required by law, etc.
The question presented for decision is whether this court will order testimony taken on the question as to the falsification of the returns, and whether they were altered or forged after being delivered to the recorder of voters, as alleged by the relator and denied by Owsley.
While this court has the unquestioned power to issue writs of mandamus and other original remedial writs, and to hear and determine the same, it will not entertain such a proceeding to try the title to an office, or to contest an election to an office, as is sought to be done in this case. The vital issue presented by this record-is one of fact, with respect of the fraudulent changes of the poll books after they had been returned *417to, and deposited in the office of, the recorder of voters of Kansas City, which would necessitate the taking of testimony, and should be heard by a trial court whose facilities and duties are especially adapted thereto, and not by this court, whose functions under the constitution are principally those of an appellate tribunal. Especially is this so, when the relator has an adequate remedy under the statute by contest, which he has already commenced in the circuit court ofi Jackson county, by which all of the grievances complained of by him can be corrected, if found to be true upon a full investigation of all the facts in the case. State ex rel. v. Smith, 104 Mo. 661. The peremptory writ is denied.